United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3038
                       ___________________________

                      Christopher Bruce; Elizabeth Bruce

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.

  Polk County Attorney’s Office; John P. Sarcone, Polk County Attorney; Jesse
Ramirez, Polk County Attorney; Stephanie Brown, Polk County Attorney; Kevin
J. Brownell, Polk County Attorney; Kevin Bell, Asst Polk County Attorney; Iowa
Department of Human Services; Katie Gosch, Case Worker; Stephanie Rhinehart,
Supervisor; Emily Nieman, SW4; Des Moines Police Department; Jake Lancaster,
Detective; Altoona Police Dept; Carroll Police Department; Greg Bellinghausen,
 Officer Carroll PD; Iowa State Attorney General's Office; Grant Keith Dugdale,
    Asst Attorney General; Kathrine Sue Miller-Todd, Asst Attorney General;
  Children & Families of Iowa, Inc.; Ashley Andrews, Visit Supervisor; William
   Price, Judge; William Kelly, Judge; Robert Blink, Judge; Carol Egly, Judge;
   Jeanie Kunkle Vaudt, Judge; Anastasia Hurn, Magistrate Judge; Linda Lane,
   Former Asst Polk County Attorney; Dale Mays, Attorney; Paul White, GAL
 Attorney; Beth Walker, Attorney; Anthony Reed, Manager, Central Iowa Family
               Services; Lucas Taylor, Mark R. Hinshaw Law Firm

                     lllllllllllllllllllllDefendants - Appellees
                        ___________________________

                               No. 18-3039
                       ___________________________

    Christopher Bruce, The Living Man; Elizabeth Bruce, The Living Woman

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.
  William Price; William P. Kelly; Carol Egly; Jeanie Kunkle Vaudt; Robert J.
 Blink; Anastasia Hurn; Emily Nieman; Stephanie Rhinehart; Katie Gosch; Linda
  Lane; John P. Sarcone; Jesse Ramirez; Kevin Bell; Stephanie Brown; Kevin J.
   Brownell; Grant Keith Dugdale; Kathrine Sue Miller-Todd; Jake Lancaster;
   Alyssa Wilson; Gary Bellinghausen; Jeanne Munson; Kyle Theis; Newbury
    Living; Nancy Elscott; The Des Moines Register, (U.S.A. Today); Darren
      Tromblay; Jeffrey Pitts; Dale Mays; Paul White; Lucas Taylor; Ashley
                            Cronbaugh; Anthony Reed

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeals from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: July 1, 2019
                                Filed: July 5, 2019
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       In these consolidated appeals, Christopher and Elizabeth Bruce appeal the
district court’s1 adverse judgments in their 42 U.S.C. § 1983 actions. After careful
de novo review, we find no error in the district court’s well-reasoned decisions.
See Montin v. Moore, 846 F.3d 289, 292 (8th Cir. 2017) (de novo review of Fed. R.
Civ. P. 12(b)(6) dismissal); Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006)


      1
       The Honorable Rebecca Ebinger, United States District Judge for the Southern
District of Iowa.

                                         -2-
(de novo review of grant of summary judgment); Moore v. Sims, 200 F.3d 1170, 1171
(8th Cir. 2000) (per curiam) (de novo review of dismissal under 28 U.S.C.
§ 1915(e)(2)(B)(ii)). We also find no judicial bias or denial of due process in the
district court’s decisions. See United States v. Oaks, 606 F.3d 530, 537 (8th Cir.
2010) (adverse rulings do not establish bias); Christiansen v. Clarke, 147 F.3d 655,
657-58 (8th Cir. 1998) (dismissal under § 1915(e)(2)(B)(ii) does not violate litigant’s
due process rights).

     Accordingly, we affirm the judgment. See 8th Cir. R. 47B. We also deny the
Bruces’ motion to supplement the record.
                     ______________________________




                                         -3-